5 So. 3d 774 (2009)
Donald Gene DAVIS, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D08-5148.
District Court of Appeal of Florida, First District.
March 19, 2009.
Donald Gene Davis, pro se, Petitioner.
Bill McCollum, Attorney General, and Heather Flanagan Ross, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition for belated appeal is granted. Petitioner shall be allowed a belated appeal of the May 19, 2008, order denying motion to correct illegal sentence issued in Escambia County Circuit Court case numbers 1989-CF-6596-A and 1989-CF-6612-A. Upon issuance of mandate in this cause, a copy of this opinion shall be provided to the clerk of the circuit court for treatment as the notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
ALLEN, VAN NORTWICK, and ROBERTS, JJ., concur.